              Case 1:19-cv-04129-AT Document 25 Filed 01/21/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION
Eric Slawin,

         Plaintiff,                           Civil Action File
                                              Case No. 1:19-cv-04129-AT
v.

Bank of America Merchant Services,
Bank of America Corporation, First
Data Corporation, and Fiserv, Inc.,

         Defendants.

  CONSENT MOTION TO EXTEND FIRST DATA CORPORATION AND
    FISERV, INC.’S TIME TO FILE REPLY IN SUPPORT OF THEIR
                      MOTION TO DISMISS
         Defendants First Data Corporation (“First Data”) and Fiserv, Inc. (“Fiserv”)

(collectively “Defendants”), hereby file this Consent Motion to Extend

Defendants’ Time to File their Reply in Support of their Motion to Dismiss [Doc.

No. 4] and request that the Court extend the time for Defendants to file their Reply

through and including February 21, 2020. Plaintiff Eric Slawin (“Plaintiff”),

through counsel, has consented to this Motion.

         In support of this Motion, Defendants submit the following:

         1.      Defendants filed their Motion to Dismiss on November 13, 2019.

[Doc No. 4.]



601503446.1
              Case 1:19-cv-04129-AT Document 25 Filed 01/21/20 Page 2 of 4




         2.      Thereafter, Plaintiff sought an extension to file his response and

Defendants consented.

         3.      Accordingly, Plaintiff filed his Response in Opposition to Defendants

Motion to Dismiss on January 17, 2020. [Doc. No. 23.]

         4.      Per the local rules, Defendants’ reply is currently due on January 31,

2020.

         5.      Due to defense counsel’s upcoming work schedule, including

preparation for a trial currently set for March 2, 2020, and several upcoming

mediations, Defendants anticipate they will need additional time to file their reply.

         6.      The requested extension of the briefing schedule is reasonable in

length and is not made for the purpose of delay.

         WHEREFORE, Defendants respectfully ask that their time to file their

Reply in support of their Motion to Dismiss be extended through and including

February 21, 2020.

         A proposed order is attached for the Court’s convenience as Exhibit A.



         Respectfully submitted this 21st day of January, 2020.

                                           /s/ Aiten M. McPherson
                                           Christopher P. Galanek (GA Bar No. 282390)
                                           Chris.Galanek@bclplaw.com
                                           Aiten M. McPherson (GA Bar No. 439899)

601503446.1
              Case 1:19-cv-04129-AT Document 25 Filed 01/21/20 Page 3 of 4




                                         Aiten.McPherson@bclplaw.com
                                         BRYAN CAVE LEIGHTON
                                         PAISNER LLP
                                         One Atlantic Center, Fourteenth Floor
                                         1201 West Peachtree Street, N.W.
                                         Atlanta, Georgia 30309
                                         Telephone: 404-572-6600

                                         Attorneys for First Data Corporation and
                                         Fiserv Inc.




601503446.1
              Case 1:19-cv-04129-AT Document 25 Filed 01/21/20 Page 4 of 4




              LOCAL RULE 7.1(D) CERTIFICATION OF COMPLIANCE

         I hereby certify that the foregoing pleading has been prepared with Times

New Roman 14 point font, one of the font and point selections approved by the

Court in L.R. 5.1B, N.D. Ga.

         This 21st day of January, 2020.

                                            /s/ Aiten M. McPherson
                                            Aiten M. McPherson


                            CERTIFICATE OF SERVICE

         I hereby certify that on this date, I electronically filed the foregoing

CONSENT MOTION TO EXTEND FIRST DATA CORPORATION AND

FISERV, INC.’S TIME TO FILE REPLY IN SUPPORT OF THEIR

MOTION TO DISMISS with the Clerk of Court using the CM/ECF system

which will send email notification of such filing to all counsel of record.

         This 21st day of January, 2020.

                                           /s/ Aiten M. McPherson
                                           Aiten M. McPherson




601503446.1
